Name: Commission Delegated Regulation (EU) No 574/2014 of 21 February 2014 amending AnnexÃ III to Regulation (EU) No 305/2011 of the European Parliament and of the Council on the model to be used for drawing up a declaration of performance on construction products
 Type: Delegated Regulation
 Subject Matter: marketing;  documentation;  technology and technical regulations;  building and public works
 Date Published: nan

 28.5.2014 EN Official Journal of the European Union L 159/41 COMMISSION DELEGATED REGULATION (EU) No 574/2014 of 21 February 2014 amending Annex III to Regulation (EU) No 305/2011 of the European Parliament and of the Council on the model to be used for drawing up a declaration of performance on construction products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 60(e) thereof, Whereas: (1) Article 4(1) of Regulation (EU) No 305/2011 obliges manufacturers of construction products to draw up a declaration of performance when a construction product that is covered by a harmonised standard or conforms to a European Technical Assessment issued for that product is placed on the market. According to Article 6(4) of Regulation (EU) No 305/2011, that declaration should be drawn up using the model set out in Annex III to that Regulation. (2) In accordance with Article 60(e) of Regulation (EU) No 305/2011, the Commission is delegated the task of adapting Annex III to Regulation (EU) No 305/2011 in response to technical progress. (3) The model set out in Annex III to Regulation (EU) No 305/2011 should be adapted, in order to respond to technological progress, to allow the flexibility required by different kinds of construction products and manufacturers as well as to simplify the declaration of performance. (4) Furthermore, practical experience with the implementation of Annex III shows that manufacturers would need further instructions for drawing up declarations of performance on construction products in line with applicable legislation. Providing such instructions would also ensure a harmonised and correct application of Annex III. (5) The manufacturers should be allowed some flexibility for drawing up declarations of performance as long as they provide, in a clear and coherent manner, the essential information required by Article 6 of Regulation (EU) No 305/2011. (6) In order to unequivocally identify the product covered by a declaration of performance in relation with its performance levels or classes, manufacturers should link every single product to the respective product-type and to a given set of performance levels or classes by the unique identification code referred to in Article 6(2)(a) of Regulation (EU) No 305/2011. (7) The purpose of Article 11(4) of Regulation (EU) No 305/2011 is to enable the identification and the traceability of any single construction product by the indication, by the manufacturers, of a type, batch or serial number. This purpose is not served by a declaration of performance, which should be subsequently used for all products corresponding to the product-type defined in it. Therefore, the information required by Article 11(4) should not be required to be contained in the declaration of performance. (8) When the notified bodies are properly identified, the listing of all certificates, test, calculation or assessment reports issued might become extensive and burdensome but does not bring about added value for the users of the products covered by a declaration of performance. The manufacturers should thus not be obliged to include these listings in their declarations of performance. (9) In order to enhance the efficiency and competitiveness of the European construction sector as a whole, manufacturers providing declarations of performance wishing to benefit from the simplification and instructions for the purposes of facilitating the provision of such declarations should be able to do so as soon as possible, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EU) No 305/2011 shall be replaced by the Annex to this Regulation. Article 2 Declarations of performance issued before the entry into force of this Regulation, which comply with Article 6 of Regulation (EU) No 305/2011 and the initial Annex III thereto, shall be deemed to comply with this Regulation. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 88, 4.4.2011, p. 5. ANNEX ANNEX III DECLARATION OF PERFORMANCE No 1. Unique identification code of the product-type: 2. Intended use/es: 3. Manufacturer: 4. Authorised representative: 5. System/s of AVCP: 6a. Harmonised standard: Notified body/ies: 6b. European Assessment Document: European Technical Assessment: Technical Assessment Body: Notified body/ies: 7. Declared performance/s: 8. Appropriate Technical Documentation and/or Specific Technical Documentation: The performance of the product identified above is in conformity with the set of declared performance/s. This declaration of performance is issued, in accordance with Regulation (EU) No 305/2011, under the sole responsibility of the manufacturer identified above. Signed for and on behalf of the manufacturer by: [name] At [place] on [date of issue] [signature] Instructions for drawing up the declaration of performance 1. GENERAL These instructions aim at guiding the manufacturers when drawing up a declaration of performance compliant with Regulation (EU) No 305/2011, following the model of this Annex (hereinafter referred to as the model ). These instructions are not part of the declarations of performance to be issued by manufacturers and should not be enclosed to these declarations of performance. When drawing up a declaration of performance, the manufacturer shall: (1) reproduce the texts and the headlines of the model which are not indicated between square brackets; (2) replace the blank spaces and square brackets by inserting the necessary information. Manufacturers may also include in the declaration of performance the reference to the website where the copy of the declaration of performance is made available in accordance with Article 7(3) of Regulation (EU) No 305/2011. This may be included after point 8 or in another place where it does not affect the readability and clarity of the mandatory information. 2. FLEXIBILITY Providing that the mandatory information required by Article 6 of Regulation (EU) No 305/2011 is provided in a clear, complete and coherent manner, when drawing up a declaration of performance, it is possible to: (1) use a different layout as in the model; (2) combine the points of the model by presenting some of them together; (3) present the points of the model in a different order or using one or more tables; (4) omit some points of the model which are not relevant for the product for which a declaration of performance is drawn up. For example, this is the case since the declaration of performance may be based either on a harmonised standard or on a European Technical Assessment issued for the product, rendering the other alternative not applicable. These omissions could also concern the points on the authorised representative or on the use of Appropriate Technical Documentation and the Specific Technical Documentation; (5) present the points without numbering them. If a manufacturer wishes to issue a single declaration of performance covering different variations of a product-type, at least the following elements need to be listed separately and clearly for every product variation: the number of the declaration of performance, the identification code under point 1 and the declared performances/s under point 7. 3. INSTRUCTION FOR THE COMPLETION OF THE FORM Point of the model Instruction Number of the declaration of performance This is the reference number of the declaration of performance foreseen in Article 9(2) of Regulation (EU) No 305/2011. The choice of the number is left to the manufacturer. This number may be the same as the unique identification code of the product-type indicated under point 1 of the model. Point 1 Indicate the unique identification code of the product-type referred to in Article 6(2)(a) of Regulation (EU) No 305/2011. In Article 9(2) of Regulation (EU) No 305/2011, the unique identification code determined by the manufacturer to follow the CE marking is linked to the product-type and thus to the set of performance levels or classes of a construction product, as brought forward in the declaration of performance drawn up for it. Moreover, for the recipients of construction products, in particular for their final end users, it is necessary to be able to unequivocally identify this set of performance levels or classes for any given product. Therefore, every construction product, for which a declaration of performance has been drawn up, should be linked by its manufacturer to the respective product-type and a given set of performance levels or classes by the unique identification code, which acts also as the reference mentioned in Article 6(2)(a) of Regulation (EU) No 305/2011. Point 2 Indicate the intended use, or list the intended uses, as appropriate, of the construction product as foreseen by the manufacturer, in accordance with the applicable harmonised technical specification. Point 3 Indicate the name, the registered trade name or registered trade mark and the contact address of the manufacturer, as required pursuant to Article 11(5) of Regulation (EU) No 305/2011. Point 4 This point shall be included and filled in only in case an authorised representative has been designated. In such case, indicate the name and the contact address of the authorised representative whose mandate covers the tasks specified in Article 12(2) of Regulation (EU) No 305/2011. Point 5 Indicate the number of the applicable system or systems of assessment and verification of constancy of performance (AVCP) of the construction product as set out in Annex V to Regulation (EU) No 305/2011. If there are multiple systems, each of them shall be declared. Points 6a and 6b Since a manufacturer can draw up a declaration of performance based on either a harmonised standard or a European Technical Assessment issued for the product, these two different situations presented under points 6a and 6b should be treated as alternative, with only one of them to be applied and filled in in a declaration of performance. In case of point 6a, i.e. when a declaration of performance is based on a harmonised standard, indicate all the following: (a) the reference number of the harmonised standard and its date of issue (dated reference); and (b) the identification number of the notified body/ies. When providing the name of the notified body/ies, it is essential that the name is provided in its original language, without translation to other languages. In case of point 6b, i.e. when a declaration of performance is based on a European Technical Assessment issued for the product, indicate all the following: (a) the number of the European Assessment Document and its date of issue; (b) the number of the European Technical Assessment and its date of issue; (c) the name of the Technical Assessment Body; and (d) the identification number of the notified body/ies. Point 7 Under this point, the declaration of performance shall indicate: (a) the list of essential characteristics, as determined in the harmonised technical specifications for the intended use or uses indicated under point 2; and (b) for each essential characteristic, the declared performance, by level or class, or in a description, in relation to this characteristic or, for characteristics for which no performance is declared, the letters NPD  (No Performance Determined). This point may be filled up with the use of a table which brings forward the links between the harmonised technical specifications and the systems of assessment and verification of constancy of performance applied respectively to each essential characteristic of the product, as well as the performance in relation to each essential characteristic. The performance shall be declared in a clear and explicit manner. Therefore, the performance cannot be described in the declaration of performance solely by inserting a calculation formula to be applied by the recipients. Furthermore, the levels or classes of performance presented in reference documents shall be reproduced in the declaration of performance itself and thus cannot be expressed solely by inserting references to these documents into the declaration of performance. However, the performance notably of structural behaviour of a construction product may be expressed by referring to the respective production documentation or structural design calculations. In this case, the relevant documents shall be attached to the declaration of performance. Point 8 This point shall only be included and filled in in a declaration of performance if Appropriate Technical Documentation and/or Specific Technical Documentation has been used, in accordance with Articles 36 to 38 of Regulation (EU) No 305/2011, in order to indicate the requirements with which the product complies. In such a case, under this point the declaration of performance shall indicate: (a) the reference number of the Specific and/or Appropriate Technical Documentation used, and (b) the requirements with which the product complies. Signature Replace the spaces indicated between square brackets by the information indicated and the signature.